Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Boniol et al.: "Automated Anomaly Detection in Large Sequences", 2020 IEEE 36th International Conference On Data Engineering (ICDE), 2020. Pp. 1834-1837 (hereinafter "Boniol").
Regarding claim 1, Boniol discloses a method of determining a health status of a system of interest equipped with at least one sensor, the method comprising: 
- an acquisition OBT T of a time series formed of a sequence of measurements from the sensor as a function of time (Pg. 1834, section I, col. 2; Section IV, Par. 2),
 - an extraction EXTR Tie of a plurality of subsequences from the time series, each extracted subsequence being formed of a plurality of measurements, consecutive in time, extracted from said sequence of measurements (Pg. 1835, section II, Col. 1, First Paragraph; and Section IV, Par. 4) , However, Boniol does not explicitly disclose "a selection SEL Ti,e of a set of subsequences, the set forming a part of the plurality of extracted subsequences;  a classification CLASS SEL of the subsequences of the selected set, into several groups of subsequences, based on at least one similarity criterion between each subsequence of the selected set and at least one reference subsequence;  a construction CONST NM of a normal operating model of the system of interest, the construction comprising, for each group of subsequences: a modeling MODEL NMi of a subsequence representative of the subsequences of said group, and a determination DET wi of a weight associated with the modeled subsequence by comparing a collective distribution of the subsequences forming said group with a collective reference distribution, the normal operating model of the system of interest being defined by the modeled subsequences and the associated weights; - an attribution SCOR T,e of a normality score to each extracted subsequence, based on a comparison between said extracted subsequence and the normal operating model of the system of interest; - an identification ID Tk,e of at least one abnormal subsequence, indicating an abnormality in the functioning of the system of interest, based on the assigned normality scores;and - based on said at least one identified abnormal subsequence, a determination DET SoH of the health status of the system of interest". 
Boniol et al., "SAD: An Unsupervised System for Subsequence Anomaly Detection." 36th International Conference on Data Engineering (ICDE) 2020. Pp. 1778-1781 (hereinafter "Boniol") discloses An Unsupervised System for Subsequence Anomaly Detection. Boniol discloses two approaches aiming to build a normal presentation of the data series, which enables to identify anomalous subsequences. The two approaches uses two difference data structures to represent the normal behavior of the sequences below: 
-A normal model based subsequence anomaly detection method in large data series, for which the normal data structure is a set of subsequences paired with a weight. The higher those weights are, the moe normal their aired subsequences are. 
-An unsupervised graph-based approach for subsequence anomaly detection in large data series, for which the data structure is modeled as a directed graph. Nodes fo this graph can be seen as subsequences of the data series (Pages. 2-4).
Martin et al. (USPN. 10699040) discloses a vehicle system prognosis apparatus including sensor(s) for detecting a characteristic of a vehicle system and generating at least one time series of condition indicator values, and a processor that receives the at least one time series and generates an analysis model, for the characteristic, that is trained with one or more of the at least one time series, that are obtained from the one or more sensors with the vehicle system operating under normal conditions, extracts from the at least one time series one or more features embodying an indication of a health of the vehicle system, generates a quantified health assessment of the vehicle system by quantifying the one or more features based on a normal distribution of the one or more features from the analysis model, and communicates the quantified health assessment of the vehicle system to an operator or crew member of the vehicle (Abstract; cols. 5-6).
However, the closest prior art of record as described above either alone or in combination fails to anticipate or render obvious the combination wherein "a selection SEL Ti,e of a set of subsequences, the set forming a part of the plurality of extracted subsequences;  a classification CLASS SEL of the subsequences of the selected set, into several groups of subsequences, based on at least one similarity criterion between each subsequence of the selected set and at least one reference subsequence;  a construction CONST NM of a normal operating model of the system of interest, the construction comprising, for each group of subsequences: a modeling MODEL NMi of a subsequence representative of the subsequences of said group, and a determination DET wi of a weight associated with the modeled subsequence by comparing a collective distribution of the subsequences forming said group with a collective reference distribution, the normal operating model of the system of interest being defined by the modeled subsequences and the associated weights; - an attribution SCOR T,e of a normality score to each extracted subsequence, based on a comparison between said extracted subsequence and the normal operating model of the system of interest; - an identification ID Tk,e of at least one abnormal subsequence, indicating an abnormality in the functioning of the system of interest, based on the assigned normality scores; and - based on said at least one identified abnormal subsequence, a determination DET SoH of the health status of the system of interest" in combination with other limitations as claimed by Applicants. 
Claims 2-20 depend from allowed claim 1 and therefore are also allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        May 17, 2022